European External Action Service (debate)
The next item is the joint debate on the following:
the report by Mr Brok and Mr Verhofstadt, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council decision establishing the organisation and functioning of the European External Action Service [08029/2010 - C7-0090/2010 - 2010/0816(NLE)];
the statement by the Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy.
Mr President, Baroness Ashton, Mr Šefčovič, ladies and gentlemen, with the Madrid political agreement, we have taken the first important step towards the creation of a European External Action Service (EAAS). We know that this is not the final result, because the Staff Regulations and the Financial Regulation provide all the necessary leeway for the codecision procedure, which is a precondition for the final establishment of the service.
However, this agreement has brought a certain amount of security to the planning and preparation process. We in the European Parliament want to make it clear that we are in favour of the EEAS. The European Parliament's wish to have a High Representative was included in the Convention for the European Constitution. This High Representative would be responsible for coordinating the external relations of the European Union and for managing the external and security policy of the European Union. The High Representative would have a service at her disposal which would enable her to take up a strong position in relation to the Commission, the Council and the rest of the world, to explain the unity and coherence of European foreign policy and to ensure that we are not just a global payer, but also a global player. This agreement, which will perhaps achieve a majority tomorrow in the European Parliament, represents the necessary step forward.
During these negotiations, it was important for us to make the ability of the service to act our main objective, in the common interest of the citizens of Europe. We have also succeeded in the course of these difficult negotiations in guaranteeing that the powers and assignments will not be changed in such a way that what is represented by established Community law and comes under the control and the decision-making authority of the community of Europe turns into intergovernmentalism and renationalisation. Mr Šefčovič, perhaps you will allow me to say that the European Parliament has, on some occasions, done much more for the rights of the Commission over recent months than the Commission itself.
I would once again like to explain that, after some initial hesitation, the Council was prepared to acknowledge the fact that the European Parliament also has a voice in this area, that the combination of the Financial Regulation, the Staff Regulations and this consultation process in fact led to this becoming a codecision procedure and that for this reason, we were able to make important progress in the consultation process.
Therefore, it is extremely important that, as well as guaranteeing the implementation of the Community method and guaranteeing and extending the rights of the European Parliament within the confines of the treaty, not only with regard to justice and internal policy, we find ourselves in a situation with relation to foreign and security policy where, in future and for the first time, we will be consulted and informed before decisions are made. In addition, we will have the opportunity of questioning ambassadors, for example, as part of an exchange of opinions, not in the same way as in the consultation process, but after they have been appointed and before they take up office. For this reason, alongside the opportunities offered by budgetary rights, alongside the fact that treaties with third countries must, in future, be ratified by the European Parliament, we will also have an information and consultation process in the interim phase which will enable Parliament to play a role in structuring European foreign policy.
However, it is not the case that Parliament wants to take responsibility for operational foreign policy. In future, that will be the task of the executive. We want to have control and we want to be able to say no. We want to be able to take sensible decisions on budgets and we want to be able to carry out checks. Therefore, we need the tools and the information to enable us to exercise Parliament's rights in these areas on behalf of the citizens of Europe. I believe that this agreement represents an important step in this direction.
I would like to thank Baroness Ashton for the fact that we were able to produce good results at the end of the negotiations.
Thank you for your speech, Mr Brok. I prefer all of you to keep to the time. I understand that this was an important speech but, still, please keep to the time.
rapporteur. - Mr President, first of all, I want to thank Elmar Brok and Roberto Gualtieri, who were co-rapporteurs and who have also conducted the negotiations with Mrs Ashton, with the Commission and with the Council.
The service has now been established, and I think that we can say that we have a good result that all the institutions can support and be proud of. I say this despite the remarks made yesterday by the French Prime Minister, Mr Fillon. He said that the service cannot go beyond certain red lines: the red lines of France. I have to say to Mr Fillon: 'Vous êtes trop tard' - you are too late, because with this agreement on the service, we went far beyond the red lines of France. This was no accident, but simply the full use and implementation of the Lisbon Treaty. It is foreseen in the Lisbon Treaty, which has been ratified by France, to pool foreign policy in the future in the Union.
What we need is not une bataille arrière-garde over the service, as the service is now there. What we need now is to use the service to develop a real EU foreign policy because - let us be honest - until now we have not had a real EU foreign policy at all. I remember when I was a member of the Council in 2002, we spent all of 50 seconds on the Iraq War, which was, at that time, the biggest foreign policy issue. Europe at that time was not capable of discussing it, or of having a common position on it. We must not repeat that, certainly not in the multipolar world of today. Continuing like that is not an option.
It will be up to Mrs Ashton, and that is our message today. The service will need clear direction and will need leadership. The treaty has given Mrs Ashton many powers to do this. She has the right to convene a Foreign Affairs Council, even at short notice. She has the power to take initiatives because she is also Vice-President of the Commission. She also has the responsibility to produce the general guidelines setting out the strategic interests of our Union, and all of these responsibilities fall on her and her service.
Mrs Ashton, allow me to give you one piece of advice at the end of this whole process of negotiation: develop the service as a Community instrument. The Union's successes have been built on the tried and tested method which is the Community method. Only where the Community method is applied have we made progress and had success. Look, for example, at the single market. Where it has not been applied, we have had stagnation and even regression. Look, for example, at the Union's response to the financial crisis. It is only through this method that we can succeed.
It will be through the formulation of what I call a real 'Union interest', free from Member State interference, that a foreign policy of the Union can be developed. It is by using the skills and expertise that you will have at your disposal that this real Union interest will be identified. It will then be for Mrs Ashton to defend naturally this Union interest because, in my opinion and the opinion of this Parliament, what is good for the Union is good for its Member States and is also good for its citizens.
Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, I am delighted to be here to discuss one of the most important issues on the European agenda - the creation of the External Action Service.
Let me begin with a word of gratitude for the constructive engagement of Parliament and the rapporteurs - in particular, Elmar Brok, Guy Verhofstadt and Roberto Gualtieri - throughout this process, and to the committees - AFET, Development, Constitutional Affairs, Budget and Budgetary Control, the JURI Committee - whose work has improved the text of the EAS decision in many ways. Thank you also to the President of Parliament.
We have achieved a lot together in recent weeks, building the necessary ground among all concerned. I pay tribute to the other members of the Quadrilogue - Maroš Šefčovič and the Commission and the Spanish Presidency led by Miguel Moratinos, together with colleagues in the Council. I am especially grateful to the legal services who have offered us good advice and support throughout.
The time has come to decide.
In recent months, there has been, rightly, a lot of attention on the institutional complexities and the administrative intricacies. Laying the foundation is a critical task, but without losing sight of the reasons why we are creating this service, reasons that have become more and more obvious as I have travelled, on your behalf, to visit governments, military missions, and our delegations and programmes across the world.
Before going into some of the detail, I would just like to say something about the vision for the Service in the future. There is no better place than this House and no better moment than today to remind ourselves why the Service is so important to the European Union and why it marks a change in how we operate in a fast-changing geopolitical landscape.
We cannot afford to act in a disparate manner in a world that is seeing fundamental power shifts and where problems are increasingly complex and interlinked. We need to defend Europe's interests and project Europe's values in a more coherent and effective way, and we should be ambitious in how we do it.
The European Union and the Member States have an impressive array of instruments, resources, relationships and expertise to help build a better, more stable world. Now we need to bring all this together, to forge joined-up strategies and maximise our impact on the ground, particularly in the troubled parts of the world where our actions matter the most. Wherever I have travelled - from Gaza to Haiti to East Africa and the Balkans - this has been my key conclusion.
EU external action will always involve different actors. It is right and proper that development policy operates differently from diplomacy, crisis management or humanitarian aid. Andris Piebalgs, Stefan Füle and Kristalina Georgieva, together with other Commission colleagues, have clear, distinct roles, and I pay tribute to the work they are doing, but under Lisbon, we have the opportunity to operate together under one shared comprehensive political strategy - an aspiration now becoming reality.
My vision for the EEAS is one which ensures that when we speak, our voice is heard and when we engage, our actions make the difference. Our citizens know very well that in the face of big problems - fragile states, pandemics, energy security, climate change and illegal migration - we are much more effective together.
That effectiveness requires us to mobilise all the means at our disposal - diplomacy, political engagement, development assistance, civil and military crisis management tools - in support of conflict prevention, peace building, security and stability. This is important for the future of Europe and important for the future of the world.
I have seen myself what we are capable of when we work together. When I travelled to East Africa, I saw what our naval operation, Atalanta, was doing very well offshore, but I also saw the important capacity building and development work onshore. As those engaged in our military mission were quick to say, the solution to the problems at sea lies on the land. That is why, working with Andris Piebalgs, we are making sure our programmes work better together, and why I will be returning to meet again with the leaders of Kenya, Tanzania, Mauritius, Seychelles, South Africa, Mozambique, the regional organisations and the African Union, to discuss how we can support African leadership to find political solutions on the ground, and how we can support the people of Somalia to a better future.
I know what we can do and what we are doing and I also know what we can achieve for the future. I am ambitious, I confess, for I believe it is time to move forward and to get the Service up and running quickly.
We have a good deal on the table: a draft decision and a set of declarations that form a coherent package. Mr President, I am submitting them formally to the record of today's proceedings.
I will not dwell on each and every aspect, but let me highlight just a few specific points on how we have found the proper safeguards in areas that I know are important to this House.
First and foremost, the text makes clear that we are safeguarding the Community method in all areas where it exists today. The External Action Service will cooperate closely with the Commission services as part of the EU system.
Second, I know how important political accountability is for this House. I am confident that a good framework has been found through the political declaration on political accountability. I am looking forward to the intense dialogue and exchange of information with the European Parliament and will make sure that my collaborators give high priority to this aspect of their work.
The many obligations inherent in my position do not allow me to be present as often as I would like in your debates, but I am happy that we have a system for my replacement in such cases, involving, in particular, colleagues from the Commission and, from time to time, also members of the Foreign Affairs Council, from the rotating Presidency or the Presidency trio.
Third, financial accountability. I am satisfied that we have clear language and guarantees regarding sound financial management, including appropriate solutions to issues such as discharge and sub-delegation of budgetary powers to heads of delegation. As a sign of the importance I attach to this issue, I envisage a senior management team that not only has a chief executive officer in the Executive Secretary-General but also a chief operating officer in the senior Director-General for Budget and Administration.
Fourth, we have agreed carefully balanced arrangements regarding development policy and instruments. I know there was some concern that we might lose sight of development policy in the new set-up. Believe me, the opposite is the case.
Development is central to EU external action. It has given us a strong profile on the international stage as the world's leading donor, so our cooperation programmes are a key tool in our bilateral and regional relationships. That remains the case in the new Lisbon context, but development cannot be pursued on its own, separate from other strands of external relations. That is why we are creating a strong common platform, allowing us to work together - Andris Piebalgs, Stefan Füle and myself - to ensure that general development objectives and poverty reduction in particular are mainstreamed in our cooperation programmes.
Fifth, we have a balanced agreement on staff issues, between the wishes of Member States to have at least one third of staff in the Service coming from national diplomatic services - so we can draw on their expertise, language and historical ties - while, at the same time, ensuring at least 60% of permanent officials. In the same way, I am clear we need to ensure a proper gender and geographical balance, and not lose sight of wider diversity issues.
I am personally committed to this. Diversity is strength. A service that represents the EU should reflect that diversity. The wealth of experience, insights and languages that Europe's best diplomats will bring to the Service will be one of our distinctive features and competitive advantages.
Sixth, you will have seen my Declaration on the EAS central administration. The idea is that we all have a shared understanding on how the Service will look.
It is important to try to get things right at the beginning, while giving ourselves the chance to review how things work in light of new priorities and developments.
Members of this House have asked a number of questions on the handling of crisis management and peace building. I will ensure that the relevant units from the Commission will deal with planning and programming of crisis response, conflict prevention and peace building, and that the CSDP structures work in close cooperation and synergy, both under my direct responsibility and authority within the appropriate structure. This is, of course, without prejudice to the specific nature, notably intergovernmental and communitarian, of the policies.
Effective coordination of the work of the various departments in the EAS will be key. Under my direct authority and responsibility, full coordination between all the services of the EAS, in particular, between the CSDP structures and the other relevant services of the EAS, will be ensured, respecting their specific nature.
I will also ensure that the right coordination is established between the EU special representatives and the relevant departments in the Service.
Finally, this House has also always paid great attention to human rights issues. It is a priority I fully share and I promise that, as High Representative, I will give high priority to the promotion of human rights and good governance around the globe and make sure they are a silver thread that runs through everything that we do.
There will be a human rights and democracy structure at headquarters level as well as focal points in all relevant Union delegations with the task of monitoring the human rights situation and promoting an effective realisation of EU human rights policy goals.
Honourable Members, Europe needs the External Action Service to build a stronger foreign policy. We need an integrated platform to project European values and interests around the world. It is time to give ourselves the means to realise the ambition. It is time to get the right people in place to start doing the necessary work.
I agree with the amendments that have been proposed and will support them in the Council. It is important now that we move rapidly also with the amendments for the Staff and Financial Regulations and an amending budget for 2010.
As I began, I thank you for your cooperation and I count on your support. The vote you will make tomorrow, I hope, is an historic step in the development of the European Union and, although it is not our final destination, it is a key staging post in realising our shared vision for the future.
Vice-President of the Commission. - Mr President, I would like to welcome to the table Parliament's opinion and strongly support its adoption, because I see that this positive vote will be an important moment in the establishment of the EAS and it will be a clear important signal that the new service is receiving the democratic endorsement of this Chamber.
This decision will also be an appropriate reflection of the important role that the European Parliament has played in the discussions over the new service. I have to express my high appreciation of the intensive work Cathy Ashton, the High Representative, has done over the last few months. It is not every day that we establish a new service. Even though it was difficult, it was complicated, we have managed to reach a political consensus in seven months since the new treaty came into force, which is, I think, a remarkable achievement.
I think this is a testimony to the fact that Cathy Ashton achieved a very solid balance when she proposed the decision for the first time, but the decision as it was drafted needed to go through this democratic scrutiny process, and I think that the process was a very thorough one. If I look at the discussions we had in the quadrilogue with Miguel Moratinos, the Members of this Parliament, the rapporteurs Brok, Verhofstadt and Gualtieri, and us on the side of the Commission, I can tell you that we looked at every possible article and at every possible provision. We were always looking for the best possible solution and I really think that we have achieved it.
In particular, the debate focused on three areas. The first one was how we can ensure that EEAS will be a fully-fledged part of the EU system. We have discussed this very thoroughly, and I think that we will achieve it and have a truly European External Action Service. The second very important issue was how to secure appropriate financial accountability. Here, again, we have been looking at all the possible options and I am sure now that even though we are going to create something new, where there will be three sources for the people who will work for the External Action Service, we will have all the appropriate financial accountability safeguards built into the system and I am sure that the system will weather the test of its future operation.
The last big part of the discussion focused on development aid: how to manage it appropriately, how to keep the communitarian spirit of development aid and how to secure this Parliament's right of democratic scrutiny. Again, I think we put a lot of ingenuity and thinking into the work, a lot of creative solutions, and I think that we have found a solution which will bring the best possible synergies. We can bring in the expertise of the Member States, expertise from the Commission, in-field contacts of our delegations, and I am sure that with this synergy, we will be much more efficient when representing the European Union abroad.
I am looking forward very much to supporting the Commission's consent to this decision later this month and I can assure you that the Commission will do its utmost to cooperate very closely with the High Representative, with the Council and with Parliament to complete the process, finalising the issues on financial regulations and staff regulations, and to complete the budgetary process. I am already looking forward very much now to the efficient and excellent work of the External Action Service as from autumn of this year.
Mr President, Mrs Ashton, Mr Šefčovič, the result of the negotiations is a good one, and the final document better than the initial draft. I want, briefly, to explain the intentions of the Committee on Development. In stating its opinion, the committee has concentrated on several of the most important matters.
Firstly, we wanted the objectives of development cooperation to be more strongly incorporated into a variety of European Union policies in order to defend the autonomy and independence of development cooperation. In other words, we did not want development cooperation to become a carrot - as someone has said - in the arsenal of diplomatic instruments. I would like to thank Mrs Ashton very much for what she has said today, and for her statements on development cooperation, because this was very important for the Committee on Development.
Secondly, we wanted control over operational expenses incurred by financial instruments to be exercised more unambiguously by the Commissioner for Development.
Thirdly, we wanted staff of the new service not to be just professional diplomats from Member States, but also staff who have worked in a wide range of situations in the external world, with a background in development, commerce and security.
The report by Elmar Brok and Guy Verhofstadt on the functioning of the European External Action Service (EEAS) is a compromise and, like every compromise, it has both positive and negative aspects. We consider the main positive aspect to be the fact that the EEAS will be accountable to the European Parliament as far as political and budgetary control is concerned. However, this Parliamentary supervision should be strengthened further to take sufficient account of the position of national parliaments, especially concerning the foreign policy and security priorities which the EEAS will assert on behalf of the entire European Union.
As far as practical functioning is concerned, it is a pity that the report does not include the opinion of the European Parliament's Committee on International Trade, which was unanimously supported in committee by fellow Members from the Group of the European People's Party (Christian Democrats) and the Group of the Alliance of Liberals and Democrats for Europe. The essence of this opinion was a clarification of powers in relation to the European Commission's Directorate-General for Trade, conforming to the definition under Articles 207 and 218 of the Treaty on the Functioning of the European Union.
Mr President, Mrs Ashton, Mr Šefčovič, ladies and gentlemen, clearly, the report on which we are preparing to vote is not a simple opinion, but the result of intense negotiating efforts, for which I would like to thank the High Representative and the Spanish Presidency. These are negotiations in which Parliament played a prominent role in significantly improving the text of the decision that the Council will have to adopt.
The compromise reached in Madrid is fully in line with the objectives that guided this highly coordinated work carried out by Mr Brok and Mr Verhofstadt: to provide Europe with a service that has resources and powers sufficient to increase the consistency and effectiveness of the EU's external action, but which is, at the same time, closely linked to the Community method and the Commission, and subject to the full democratic control of the European Parliament.
I, too, would like to say to those who have mentioned so-called red lines that the European Parliament must not cross, that it is precisely because Parliament has been able to exercise its prerogatives fully and dynamically, and even cross some of the red lines outlined by governments, that Europe will have a more effective, more democratic and more European service. I am talking about a service, for instance, that is able to reconcile development cooperation policies with the rest of the EU's external action, without undermining either the necessary independence of those policies or the Commission's responsibility.
Parliament shall continue to make strong and determined use of its legislative and budget prerogatives, especially over the coming months, in order to define the Staff Regulations and the Financial Regulation in accordance with the basic outline of this report. It will also carefully supervise the actual development of the service and ensure that the letter and spirit of the Madrid Agreement are fully respected, beginning with the proper participation of European officials at the helm of the service and in the Common Foreign and Security Policy (CFSP) budget reform.
It will also make use of these prerogatives to provide the High Representative of the service's officials with its full support as the European Parliament, an institution which cares more than any other about the development of a true European foreign policy and about its gradual communitisation, in which the Madrid Agreement is an important stage.
Mr President, Baroness Ashton, Mr Šefčovič, ladies and gentlemen, I am also wearing two hats today. I am speaking both as rapporteur for the Committee on Women's Rights and Gender Equality and as shadow rapporteur for the Group of the Greens/European Free Alliance. In both of these roles, I am deputising for my colleague, Mrs Brantner, who gave birth to a daughter about six weeks ago and has therefore handed her work over to me. I would like to thank her very much at this point for all her preparatory work and her support.
The Committee on Women's Rights and Gender Equality put the emphasis on the question of equality of the sexes among the staff of the European External Action Service (EEAS). We have succeeded in ensuring an equal balance of men and women in the agreement and, Baroness Ashton, I am hoping for your commitment in this area. I am assuming that you will also apply the principle of equality of opportunity for men and women and equal treatment for men and women at work which is enshrined in Article 157 of the Treaty on the Functioning of the European Union and will ensure representation on all levels, including Heads of Delegation, when appointing your staff.
As shadow rapporteur for the Greens, I would like to thank Mr Brok, Mr Verhofstadt and Mr Gualtieri for their cooperation. I would also like to explain that we have worked together to introduce a large number of improvements to the original draft in order to create a coherent, common and more effective European foreign policy. This is why my group is supporting this report and will vote in favour of it tomorrow. The report includes a strong human rights structure, guarantees for development policy, an increase in our democratic control, for example, future EU ambassadors will have to take part in a hearing in front of this House before taking up their positions, and a transparent budget for foreign policy.
Our enthusiasm was somewhat dampened by the fact that there are no clear structures for civil crisis management and prevention. In addition, the EEAS will offer few consular services for the citizens of Europe. We want to see a strong framework for civil crisis prevention and management and for peace building, with a focus on civil issues.
The compromise is not exactly what we wanted, but with goodwill and an ambitious approach, Baroness Ashton, it will still be possible to implement it. However, this will only work if your intention is to ensure that individual national interests are pushed into the background, in particular, with regard to the priority given to military matters, which France has been highlighting in recent weeks.
You must take an ambitious approach to putting our common European thoughts and actions into effect. You should make sure that you have the support of Parliament and not focus on the interests of individual Member States.
Mr President, Commissioner, Baroness Ashton, one of the main problems which we faced in recent months entailed Parliament being able to receive all the instruments necessary to exert tight control over the expenditure for the European external action budget.
The particular institutional nature of the European External Action Service raised numerous issues relating to the transparency, cost-saving nature and effectiveness of its budget.
I am pleased that, thanks to the numerous active efforts from colleagues in the Committee on Budgetary Control, from the European Commission and from you personally, Baroness Ashton, we managed to find the best solutions enabling Parliament to adopt the decision for creating the service.
The clear responsibility and model for the whole budgetary procedure inspire confidence in us that the European Union's foreign policy will be drafted and implemented in a sufficiently effective manner by all the institutions committed to this, in keeping with clear rules of accountability.
We endeavoured with our work to give the green light as quickly as possible to the creation of the European External Action Service. I hope that we will demonstrate as soon as possible that the mechanisms which have been adopted are working well. In practical terms, this means that the interests of European taxpayers are fully protected.
Mr President, ladies and gentlemen, the daily events in every part of the world continue to reinforce the need to get the European diplomatic service up and running as soon as possible.
The political agreement reached should be regarded as nothing other than an excellent starting point and an extremely positive sign for the actual start-up of the service. The objectives that have been identified, namely the fact that the service should be strong and should allow the European Union to strengthen its role on the international stage, the importance of maintaining and strengthening the Community method within the service itself, and the guarantee of budgetary and political monitoring by Parliament will ensure - I am certain - tangible results.
A few points still have to be clarified, however, and they relate to what is arguably the most crucial aspect where the implementation of the service is concerned. I refer to the ambiguous stance taken by many governments. Although they were crossed when the recent Madrid Agreement was signed, the red lines mentioned by Mr Gualtieri do nonetheless count on an informal level, given the ambiguous behaviour of many governments that I spoke about just now. I am thinking of the statements made yesterday by Mr Moratinos of the outgoing Presidency, who was therefore, in many ways, rightfully anxious to insist on this result, which he stated clearly when speaking of human rights in Cuba: in this sector, bilateral agreements should be preferred over a common European position.
Therefore, Commissioner, we would run an enormous risk if we encouraged this ambiguity, if we promoted the fact that, behind the much-celebrated political agreement, there might actually be hiding yet another round of negotiations over positions and powers instead of the development of an effective mechanism. I am convinced that you will be able to achieve the results that we all desire.
Mr President, I believe that the rapporteurs, Mr Šefčovič and, in particular, Baroness Ashton, have produced a very good draft report. My group has unanimously taken note of this and will vote in favour of it tomorrow with complete conviction.
Of course, it is now a question of ensuring that some governments give the diplomatic service a chance, quite apart from the fact that the French Government now has problems which are very different from the red lines. They should get rid of their red lines, because this is not what it is all about. Many of the citizens of Europe are concerned that there will be too much diplomacy in Europe. However, we are not talking about doubling the size of the diplomatic service, but about strengthening it. Therefore, some governments will have to reduce their diplomatic services in parallel with the development of the European Union diplomatic service. That is the purpose of these measures and we fully support them. It will result in the individual governments giving Baroness Ashton and the diplomatic service a major opportunity.
I hope that the Belgian Presidency will be the first Presidency to take up this opportunity and give Baroness Ashton its total support, naturally, in consultation with the foreign minister and the foreign ministry. We need to put more Europe into our foreign policy.
Mr President, the vote is approaching and it is time to take stock. On the credit side, the results of the negotiations include your choice of a board of management solution for the service, which will be responsible for advising you. This makes considerably more sense than the structure which was originally planned, with an all-powerful Secretary-General working alone.
A second very positive point is the increase in political accountability. This will improve the quality of the debates in Brussels and in Europe on foreign policy and will help to reduce the democratic deficit a little in this area. For my group, the strong human rights structure is very important and we are pleased about it.
However, there is also a debit side. You have not succeeded in setting up or you were not prepared to set up a permanent political representation which is really worthy of the name. It is true that a solution has been found for the European Parliament but, although we sometimes do not see it like this, the European Parliament is not the world. You will have to be represented in other places - Mallorca and Kiev come to mind - as you have been criticised for not being able to be everywhere at once. I would very much like to have seen you resolving this in a different way.
You have also just said, 'You will have seen my declaration on the central administration'. My problem is that we have heard two explanations of the concept of central administration. You gave an explanation to the Permanent Representatives Committee (Coreper) 48 hours after the agreement in Madrid in which you refer not only to the Council decision of October 2009 but also to Protocol 14 of the Treaty of Lisbon. In my opinion, this explanation conflicts with what was agreed in Madrid. Today, you have given us an explanation, here in front of the elected representatives of the citizens of Europe, which I hope will replace the explanation which you made to the Coreper on 23 June 2010. You cannot talk, on the one hand, about an appropriate structure for crisis management and, on the other, explain to the Coreper that the Crisis Management and Planning Directorate (CMPD) will be solely responsible for this.
My specific question to you is: Does the explanation which you have given here today in the plenary of the European Parliament replace the explanation which you made to the Coreper? Please do not say that there is no contradiction between the two explanations. The contradiction is obvious and anyone who puts the two explanations side by side will identify it immediately. Either there will be an appropriate structure, or you will create something new along the lines of what Mrs Lunacek just said, or we have a problem.
Mr President, I would like to say how pleased I am with the outcome of this debate, especially because I believe that the human rights perspective has been fully taken into account in this agreement among the institutions. I also wish to encourage the High Representative to act effectively in the spirit of this agreement.
I am very glad that there is to be a clearly identifiable unit, a department, at central level, which will be responsible for the inclusion of human rights in all areas of external action. We need to ensure that this department is at a level that is as high up as possible, so that it can really have an impact on all external relations. It has also been agreed that parties responsible for human rights will be included in all EU delegations abroad; these will be responsible for these issues at local level. Now, we also have to ensure that a new approach is born between Parliament, the European External Action Service and the High Representative, one that echoes the spirit of the Treaty of Lisbon, which means that we are keen to be engaged in more consistent and robust foreign policy in the world.
on behalf of the ECR Group. - Mr President, the European External Action Service, or what we would prefer to be known as the EU Diplomatic Service, has been subject to a prolonged bout of wrangling over its composition recently. Thankfully, this has now ended, and High Representative Ashton emerges with considerable credit for her administrative skills and consensual approach.
British Conservatives were opposed to the creation of the EEAS, but we are now reconciled to engaging constructively, though not uncritically, with it. The EEAS as now proposed inevitably represents a compromise - in my view, an acceptable compromise - but perhaps we should expect this from a hybrid sui generis independent institution which has never been seen before.
I personally would have liked a greater emphasis on the intergovernmental Council-led approach and a merit-based selection of national and EU diplomats, as opposed to national quotas - as well as some political appointees, and why not the odd ex-prime minister or two? Nevertheless I welcome the EEAS strategic role over development and aid policy and the modest increases in powers acquired for this Parliament, such as confirmation hearings for senior appointees and the budgetary and Staff Regulation powers which are clear in the treaties. This will further increase democratic oversight of the service.
Finally, I hope that national MPs will also be closely involved from the beginning in new formal structures for scrutinising the EEAS. This is especially important from the point of view of the military CSDP missions, which are funded from national, not EU, budgets. The UK is a significant contributor to such missions and our national MPs must be kept fully appraised and on board if these missions are to retain popular support back home.
Mr President, Baroness Ashton, Mr Šefčovič, regrettably, my group will not be voting in favour of the report on the European External Action Service (EEAS) tomorrow. I am sorry about this.
We are not going to do so because, firstly, pressure from some member States has been yielded to during this very complex creation process and because, secondly, our political group has not succeeded in ensuring that what we believed to be essential when it came to structuring and supervising the EEAS in some way has been taken into account. From the outset, we did not want it to be transformed into a sui generis body, which would ensure that the European Parliament and national Parliaments had control, not only budgetary control, as has occurred in Madrid, but also parliamentary and political control. It should be recalled that we are the only democratically elected institution within the European Union.
We were especially concerned that the military structures of the European Union, together with the civilian-military ones, formed part of the EEAS. We believe it to be an error to link the EEAS to institutions involving military personnel: the European Defence Agency and the Crisis Management and Planning Directorate, not to mention intelligence services.
From our point of view, the scheduling, planning and implementation of financial instruments in particular, and instruments in general, should not come under the EEAS. We also believe that, given the substantial military orientation that the EEAS has - that is how we see it - the main civilian component of European policy with regard to foreign affairs can, and should, remain under the umbrella of European security and defence policy, specifically, everything relating to development cooperation and conflict resolution.
As a result, regrettably, my group will not be voting in favour of this report, as it would appear not to resolve the essential issues. It is true that things moved on in Madrid: they moved on with regard to budgetary control. Nevertheless, we are all conscious that the European Parliament will not have the final word. Therefore, because of these considerations, my parliamentary group feels itself obliged to vote against this report.
on behalf of the EFD Group. - Mr President, there is something much deeper and more significant about the External Action Service, which is rooted in international law about what constitutes a nation state.
Under the guiding 1933 Montevideo Convention, which the EU has accepted, there are four separate qualifications for a state: a permanent population, defined territory, a government, and the capacity to enter into diplomatic relations with other states. The EU already possesses three of these four: a permanent population - the Lisbon Treaty makes us all EU citizens; a defined territory - the EU nations all have clear, defined boundaries; a government - well, UKIP has long argued that this Parliament, the Council of Ministers and the real power, the Commission, are all part of an EU government. That leaves the fourth and final component: the capacity for a nation state to enter into relations with other nation states.
I believe that through the Lisbon Treaty, through Baroness Ashton's role and the External Action Service, the European Union now has all four criteria it needs under international law to declare itself a single nation state - a United States of Europe - and to do so overnight.
(Applause from the centre and left)
I see there are many supporters here of that - that confirms my speech and the threat to our nation states!
That was a spontaneous reaction!
(NL) Mr President, this afternoon, we are debating the European External Action Service. The delegation of the Dutch Party for Freedom (PVV) is opposed to the development of this European diplomatic service on every conceivable level. This service is a product of the terrible Treaty of Lisbon, which was resoundingly rejected by the Dutch voters and quite rightly, as it turns out. Plans are now being made for European super diplomacy, in a manner that is completely undemocratic and over which we have no control. Nobody knows how it will work in practice, and yet the EU is grabbing more and more powers for itself.
Mr President, foreign policy is no business of the EU. That is the job of the Member States, who should retain complete control of it. Besides, Baroness Ashton's plans will result in considerable cost to the taxpayer. The budget is already heavily overrun as it is, and yet Baroness Ashton wants a Situation Centre with an aircraft for herself, as well as her own staff and an expenses budget of several million a year. When is this madness going to stop? All this unelected Euro-elite wants is to be able to act exactly as it pleases. The citizens can only stand by and watch without being allowed to say anything, and yet they are the ones who have to foot the sky high bill. This is making a mockery of democracy!
To conclude, how are our citizens to know which diplomatic door to knock on? We are going to have a Dutch Embassy and a Dutch Consulate and, on top of that, a European diplomatic representation abroad. I sincerely hope that, in an emergency, a travelling Dutch national manages to find the door of the Dutch Embassy, because no doubt they are the ones who will be able to offer the only genuine service that is of any real use or which has any actual meaning. Mr President, just leave football and diplomacy to the Dutch, will you?
(ES) Mr President, the consultation procedure concludes with today's declaration by the High Representative and tomorrow's vote. It is therefore now time to thank all those whose work has made the European External Action Service (EEAS) possible, especially the European Parliament's rapporteurs, to implement it faithfully and to ensure that it is able to come into operation as soon as possible, without losing sight of the fact that it is not an end in itself, but an instrument for providing the European Union with a foreign policy that is coherent, visible and effective.
I am convinced that the guarantees that Baroness Ashton gave in her declaration are satisfactory from the point of view of political responsibility, and are in line with the prerogatives that the treaty assigns to Parliament as part of the information, consultation and partnership process.
You may be assured, Baroness Ashton, that this House will be a loyal partner in the development of foreign and common security policy, as we have shown in the meetings that we have held with the new heads of delegation from Washington and Afghanistan., However, Baroness Ashton, we have a right to expect that the new service will be more effective and better than the existing one.
On behalf of the Group of the European People's Party (Christian Democrats), I would like to wish you luck in putting the EEAS into practice, and say to you that, as the evangelical instruction has it, 'by your works shall you be known'.
Mr President, we need a proactive foreign policy, guided by our European common goals and based on our common values. This policy should recognise the indivisibility of security in the globalised world, this being a source of solidarity of interest, both within and outside the European Union.
Such a policy, aimed at increasing the European Union's capacity for providing security to its citizens and improving its capacity to shape the global environment, not only to react to changes, requires an adequate institutional instrument - an efficient European External Action Service. We should not forget that this service is not a decision-making body. It is a Community instrument that will have to implement foreign policy and external action decisions and, before that, support and facilitate the decision-making process under the authority of the High Representative of the Union for Foreign Affairs and Security Policy/Vice-President of the Commission, and in coordination with other relevant institutional actors.
Parliament's main concerns were clearly expressed, ensuring political oversight and accountability of the service, including in its budgetary dimension. This, in turn, requires transparency in the functioning of the service and clarity through the presentation of a consolidated budget of the European Union External Action. In this way, the Parliament can check whether the means match the policy and ensure the policy's effectiveness. This report and the agreement it stands for meet the abovementioned European Parliament demands. Moreover, a process of fine tuning and revision is provided for, so as to tackle, in due time, the unforeseen problems and deficiencies that may arise.
(The President cut off the speaker)
Mr President, it now appears that we have a broad agreement on the instruments, processes and personnel. What we now need is an argument about policy. We ought to be sufficiently brave to compare, to contrast and to contest each other's national foreign policies. If we fail to put ourselves through such an argument, a common security and defence policy cannot emerge.
So I think Baroness Ashton ought to be posing some tough questions. For instance, why do five states still oppose recognition of the independence of Kosovo? Why is Greece permitted to block the emergence of Macedonia as a state? Why is there still a cold war between Turkey and Cyprus? I do hope that, through asking that kind of tough question, the creative and courageous proposals for solutions will emerge. For instance, the proposal to launch a concerted CSDP mission to combat international organised crime is precisely the kind of policy that we are now seeking from Baroness Ashton, serviced by this top class diplomacy that we are to put in place.
Good luck, and thank you for your successes so far.
(NL) Mr President, the members of the Group of the Greens/European Free Alliance who spoke before me all mentioned the issues of women in the European External Action Service (EEAS) and the EEAS in general. I should like to emphasise development cooperation as a European project. The rapporteur for the Committee on Development, Mr Kaczmarek, has already said that development cooperation must not be used by Europe as bait to get its own way abroad. I am therefore very pleased with the changes, as formulated in the final proposal for the EEAS, whereby the responsibility for development cooperation will continue to lie with Commissioner Piebalgs. He can make sure that we have a genuinely consistent policy on this, and we, the Greens, shall help him ensure that our foreign policy is primarily directed at combating poverty.
Mr President, I make no secret that I was opposed to the establishment of the External Action Service. My view is that foreign policy should remain the exclusive preserve of the Member States.
However, as a pragmatist, I have to deal with the EU as it is, and not how I might like it to be. So I welcome the good work of our rapporteurs in their negotiations with Baroness Ashton. Their most significant success is securing agreement that this Parliament will scrutinise the budget of the Service. At a time of austerity, we must ensure that taxpayers' money is not wasted on superfluous expenditure, such as a European diplomatic training college, which happens all too often in the EU.
Baroness Ashton made a solemn promise that the Service would be budget-neutral. I have my doubts as to whether that will actually be achieved, but if we are to serve the taxpayers we represent, we need to hold her to that promise.
(NL) Mr President, there are two reasons why I am opposed to the report by Mr Brok and Mr Verhofstadt. First of all, I sense an unhealthy thirst for power among many of my fellow Members. If the European Parliament alone is involved, that is fine, whatever it is involved in. As if Baroness Ashton did not already have her hands full, we are giving her a top-heavy External Action Service on top of that. I am almost beginning to suspect that you are deliberately trying to make the High Representative and her service go off the rails.
My second complaint concerns the institutional set-up of this service. The experience of recent months has made it clear that the institutional experiment of having two hats, as it were, has not been an unqualified success. And, as if that were not enough, we are paving the way for a couple of thousand diplomats who will all be wearing two hats. What a spectacle! When will this Parliament realise that the exploitation of the grey area between the Council and the Commission is not working and that it is creating nothing but a lack of clarity and tension between the institutions?
(NL) Mr President, it is a positive thing that the European Parliament is getting a certain amount of say over the European External Action Service. The first measure of Parliament's control will be the budget and, in all other respects, the High Representative of the Union for Foreign Affairs and Security Policy will have to be accountable to Parliament. That would, in fact, be the perfectly normal thing to happen in a democratic system or in what a democratic system ought to be. However, we must not raise false expectations amongst the citizens of the European Union. We might have a European diplomatic service now, but if Member States do not have any common vision on foreign policy, that service will obviously remain, in large part, an empty shell. I would therefore call for realism, but I fear that we are not all on the same wavelength here, particularly after finding an article on our Parliament's website whose title translates as 'European Parliament introduces new diplomatic service to bring it closer to its citizens'. Unfortunately, no explanation was given as to how exactly that is going to happen, but it is precisely this sort of hollow propaganda that is turning more and more people in the European Union against it.
Mr President, the High Representative and Vice-President, is, if I follow my British friend Charles Tannock, somebody whom we would prefer to call 'Foreign Minister' - he said he would prefer 'Diplomatic Service' to 'EEAS'. The long awaited EEAS finally comes into being. In order to face new challenges, we need new instruments, and this is such an instrument. In particular, we need an efficient EU diplomacy capable of speaking with one voice, acting together and pooling resources.
But it is essential to look above and beyond the details and technical arrangements of the new diplomatic service. First, without strong democratic political legitimacy, the EEAS cannot be efficient. This legitimacy stems from the European Parliament and national parliaments and their scrutiny, which should relate to the foreign policy's main directions and basic choices.
Second, to have a stronger EEAS, it has to be representative of the whole European Union, the Union of all 27 Member States, old and new, small, medium and large, stretching from north to south, from east to west, with their particular interests and sensitivities. This is why it is so important to build a sense of common ownership, common identity and diplomatic culture based on geographic balance and representivity.
I hope our Parliament will succeed in improving the Council decision and, by doing so, making the new service more communitarian, more accountable in political and budgetary terms and more geographically representative, thus winning citizens' trust and support.
The next stage will be the Staff and Financial Regulations, where the European Parliament has codecision powers, and it is an important opportunity to further improve the EEAS ...
(The President cut off the speaker)
(BG) Mr President, Baroness Ashton, ladies and gentlemen, I wish to express how pleased I am that the European External Action Service is already taking real shape and that it will be fully up and running as an organisation very soon.
Just six months ago, quite a few fellow Members expressed doubts as to whether Catherine Ashton, High Representative for Foreign Affairs and Security Policy and Vice-President of the European Commission, would be able to tackle the challenges presented by the new post, entrusted with considerable powers, as well as considerable responsibilities.
I think that time has refuted these doubts and Baroness Ashton has managed, in an extremely skilful way, to create the foundations of the new service, which I wish to congratulate her on. We must also give the European Parliament its due. It has chosen, from the very outset, an approach based on cooperation, which I hope we will also observe when we adopt the amendments in the Financial Regulation and Staff Regulations.
One of the most contentious topics was, and still remains, the one referred to as 'geographical balance'. In other words, the fair representation of Member States. This issue mainly concerns new Member States, which are still greatly undervalued, in terms of both numbers of representatives and positions in the hierarchy. I myself come from such a country and I can assure you that we will be making a mistake if we fail to preserve a high degree of sensitivity to this issue. This is the only way we will guarantee that all European citizens will feel that they are adequately represented in the new service.
At the same time, I call on the diplomatic services in the new Member States to adopt measures aimed at obtaining additional qualifications and training, when necessary, so that they field competitive candidates. Finally, I would like clear guarantees given as of right now that no misuse will be tolerated, in any way, of positions in the diplomatic service for resolving purely national problems to the detriment of the European Union's long-term objectives and interests.
(FR) Mr President, I should first like to thank Mr Brok and Mr Verhofstadt for having managed to assert Parliament's rights in the area of foreign policy, using their unique political awareness.
I should particularly like to acknowledge all the efforts made to preserve unity of action in development cooperation policy. Keeping Commissioner Piebalgs and Commissioner Georgieva in their posts, with responsibility for cooperation and humanitarian aid respectively, remains the sine qua non for preserving EU institutional policy coherence in the areas concerned.
This does not mean that synergies should not be sought within the European External Action Service. On the contrary, it is essential to create such synergies, just as it is becoming essential to speak with one voice. What matters is that those who speak on behalf of the EU are not contradicted by Member States' foreign ministers, not all of whom have perhaps yet understood the message. However, this requires a genuine EU foreign policy, and creating one is a major challenge. To begin with, we need to have one opinion on the major foreign policy issues, one opinion, not two opinions, on security, one opinion, not two opinions, on Turkey.
Rest assured, Baroness Ashton, that each of your successes will be applauded in this Chamber.
(PL) Mr President, the European External Action Service has been established on the basis of the Treaty of Lisbon, which was adopted without a referendum, in other words, without the citizens of the European Union being able to express their will. The draft resolution leaves many blanks to be completed and lacks many details.
It is with unease that we observe the attempt made by certain countries to appropriate the most important positions and diplomatic missions. The lack of a conciliatory approach in the distribution of jobs, particularly with regard to the geographical criterion, as well as the isolation of the EEAS from national parliaments, are a cause of serious concern. The Committee on Foreign Affairs rejected an amendment which would have enabled the parliaments of Member States to be fully involved in control and supervision of common foreign and security policy as well as security and defence policy. Depriving the EEAS the legitimisation of national parliaments demonstrates a move towards creating a special club and alienating it from the nations of Europe.
Furthermore, we need to consider whether, in the context of a financial crisis, duplication of the work of many of the EU offices of individual Member States is really necessary.
(FR) Mr President, Baroness Ashton, I should like to express the unequivocal support of the French delegation of the Group of the European People's Party (Christian Democrats) and our unequivocal support for the very fine compromise negotiated by Mr Brok, Mr Verhofstadt and Mr Gualtieri.
Indeed, this is an important milestone in the creation of a common European policy in areas as sensitive as foreign affairs, security and defence. Every day, from Georgia to the coasts of Somalia, from the Balkans to Gaza, we can clearly see how much this common policy is needed and also - I was going to say above all - how much our citizens want it. Because, above and beyond the interinstitutional powers which we are welcoming today in this compromise and, in particular, the increased role given to Parliament, we must clearly emphasise the strategic opportunity represented by this External Action Service, which is an essential tool for equipping the EU with a more ambitious, more consistent, more credible and more effective common foreign and security policy.
Baroness Ashton, may I say to you, as Chair of Parliament's Subcommittee on Security and Defence and also, to some extent, as a Frenchman, that I insist on the particular responsibility which you will have to exercise, that of crisis management, by preserving and strengthening the EU's unique character and added value, in other words, its civil-military capabilities - the two words go together. You are the one who will be responsible for ensuring that the EU maintains and increases its capabilities by rejecting the ill-founded suspicions that are voiced here and there - and indeed sometimes in this Chamber - to the effect that the service will be militarised, and by joining with Parliament as much as possible in clearly affirming the legitimacy of any operations conducted by the EU in crisis locations.
Mr President, I congratulate Cathy Ashton and parliamentary colleagues for coming to a compromise which has preserved our vision of an ambitious and inclusive European diplomatic service that combines all of the EU's outward-facing activities, respecting legal prerogatives but defeating those in Council, Commission and even here in Parliament who sought to preserve bureaucratic empires at its expense.
Those in this Chamber who are rightly worried about the balance of national representation should support the High Representative in pursuing appointment by merit, precisely because it will break the post-colonial link between some countries and regions of the world which they see as clients, and it is therefore in the ultimate interest of genuine pro-European working which looks to the future and not the past.
Those in Parliament - like those who sought to keep this issue off the agenda this week - must translate today's agreement faithfully and without further delay into the financial and staffing regulations. We will still be in a situation where the first anniversary of the High Representative's appointment will approach and the services that she has been asked to lead will only just have been created. The European Parliament should speak clearly in favour of the agreement or it is Europe which will lose its voice.
Mr President, many of us have opposed the very idea of a European External Action Service. It is one of the baleful consequences of the Lisbon Treaty and another major step in the direction of European political integration which, frankly, our people do not want.
However, I - like the British Foreign Secretary - now recognise the existence of the EAS as a fact and we need to make the best of it. I would therefore ask the High Representative to give the following guarantees in relation to the EAS - firstly, that it will add no additional cost to EU or national budgets; secondly, that it will do nothing that will interfere in or diminish the role of national diplomatic representation, in particular, that of the United Kingdom; thirdly, that it will not become yet another opaque bureaucratic apparatus and, fourthly, that it will provide for proper oversight by both national parliaments and this Parliament.
In this regard, may I say that, given her responsibilities for EU defence policy and given the fact that the WEU Assembly is now being dissolved - the one forum where national parliamentarians had oversight of European activities in the defence field - and given the fact that military forces are, and remain, under national control, will the High Representative take concrete steps to ensure that national parliaments indeed have a role in relation to the EAS?
(DE) Mr President, ladies and gentlemen, the European External Action Service represents a further step towards a common European foreign policy. I believe this Service offers a great opportunity and I would like to wish Baroness Ashton success, strength and God's speed in establishing the Service and for her work in the coming years.
I would also like to thank Elmar Brok and his fellow campaigners. I believe, Mr Brok, that what you have negotiated in recent months and the results you have managed to achieve are unparalleled, not just for Parliament but, above all, for the citizens of the European Union.
I would like to focus attention on the area of foreign trade. Unlike the Common Foreign and Security Policy, we have had a common foreign trade policy for several decades. There is no doubt that many of the positive experiences gained in the area of foreign trade policy can be incorporated into the common External Action Service. However, I would stress that we should not allow the common External Action Service too much power, so that foreign policy will not be able to block, disadvantage or even paralyse other policy areas, such as foreign trade, in the future. There is still some work to be done on the details here.
I would like to draw particular attention to the opinion of the Committee on International Trade, which is the work of Mr Zahradil, who provided incredibly good support from my group to Mr Zalewski. I would be very grateful, Baroness, if you and your officials would take the opinion of the Committee on International Trade into account in your work in the coming weeks.
(NL) Mr President, over the past few months, much has changed about the organisation of the European External Action Service. In January, during the hearings for the new European Commission, my group and I criticised the plan according to which the Commissioner for Development was to become a sort of a manager for one part of the policy only, without having any responsibilities of his or her own. At the time, we were facing a return to a development policy that was subordinate to geopolitical goals and commercial interests and a return to the kind of cynicism with which - even in Europe - dictators have clung onto power for decades at the expense of their people.
The structure has now been significantly improved and I wish to pay my compliments to the rapporteurs for that. Obviously, development policy is an integral part of foreign policy, which is supervised and coordinated by Catherine Ashton. However, she also has a clear responsibility of her own for strategy, planning and financing relating to that policy. That enables the EU to play the role it needs to play in the fight against poverty and in the protection of the rights of the citizens of developing countries. Our group will be monitoring very closely to make sure that the EU takes on a stronger role in that regard. With this foreign service, that will now be possible.
(PL) Above all, I would like to stress the fact that the European Parliament took part in setting up the European External Action Service in a very constructive and effective way, and the cooperation of the High Representative - it seems to me - allowed us to secure certain objectives which significantly strengthen the potential of the new service. However, when filling the new posts in the European External Action Service, let us remember not just the important criteria of professionalism, experience and the abilities of new staff, but let us also remember the geographical criterion. Please remember, though, that talented officials and diplomats from the new Member States obviously do not have a decade or more of experience in Union institutions but, at the same time, their knowledge and abilities make them ideally qualified to take up senior positions in the central office or the branches of the new service.
Therefore, I appeal to Mrs Ashton, today, in particular to be bold in recruiting Poles, Lithuanians, Latvians, Hungarians and Slovaks. I am certain their abilities and knowledge will significantly strengthen the potential of the new service. I also believe and wish wholeheartedly, Mrs Ashton, that you will not lack the courage, that you will be uncompromising and determined, so that the success of the new service ...
(The President cut off the speaker)
(DE) Mr President, Baroness Ashton, Mr Šefčovič, congratulations on the establishment of the 28th diplomatic service, which we are now launching without knowing what powers this service is to have, what it will cost, who will serve in it in its final form, or exactly how many officials it will have - after all, there are also local employees and contracted employees. We are faced with a structure that has a number of weaknesses.
It is also the European service that is most difficult to control. For this reason, I would like to emphasise that I am happy to hear that you recognise our right of discharge and our budgetary rights, but would ask you to help ensure that we can exercise these rights in practice. In other words, you must convince the Council that we need the statement of assurance from the EU ambassador, and we need it urgently. This is also one of the most significant points in the Financial Regulation.
I would call upon you to reduce the administrative costs of this structure by using as much as possible of the Commission's administrative infrastructure, by which I mean more than has been planned to date. I believe we owe it to the taxpayer to choose more affordable structures and to offer better value for money in implementation than is currently on the table. Please publish the costs of this structure and eliminate inefficiencies between your service and the Commission, as well as the conflicting directives from your own staff. Only then will the service meet with the success it so desperately needs.
(DE) Mr President, ladies and gentlemen, the fact is that now, nothing much should stand in the way of the common European foreign policy that is so urgently needed. Indeed, all that is necessary is for our proposals in relation to the choice of personnel and Financial Regulation to be accepted and for some Heads of Government and foreign ministers finally to subordinate their vanities and national sensitivities to the common interest. Otherwise, we will find ourselves with very little influence in a changing world with strong new players.
I welcome the fact that, thanks to our pressure, human rights will play a decisive role and that responsibility for development policy and neighbourhood policy will remain with the Commission. It really does not matter to me from which Member States the staff of the European External Action Service are drawn. Specialist suitability and quality are the decisive criteria, not whether the candidates are native speakers of Polish, French or German. The key issue is that they are committed to the European project and not to their own national governments.
Baroness Ashton, you have already achieved a great deal. Keep up the good work. This is what our citizens expect from you. I promise you can rely on our constructive and critical cooperation. Good luck!
(PL) Mr President, Baroness Ashton, Commissioner, at the outset, I would like most of all to offer my congratulations on the report, which has led to the compromise which will allow us to create an effective External Action Service and which, I hope, will be adopted tomorrow by Parliament.
We place great hope in the establishment of this service. The High Representative, Mrs Ashton, listed seven priorities for putting the service into operation. I would like to underline the significance of promoting human rights and development policy. I also want to underline the significance of the solution adopted which allows the creation, in practice, of a geographically representative service with a mechanism for maintaining appropriate employment levels. This will help all countries, especially the new ones, to accept that it is a service created on behalf of all of us. I would like to express my expectation here, and it is not only my expectation, that the solution adopted by Parliament will also be honoured by the Council.
(DE) Mr President, I am satisfied with the compromise that has been reached. The Council's attempt to monopolise the European External Action Service (EEAS) has been defeated and the Community method remains intact, as is the case with budget rights and the control of the European Parliament. It is to be hoped that outstanding questions and shortcomings can be dealt with in the Financial and Staff Regulations.
I would like us to set ourselves the following challenge: we should exploit all the opportunities available to us in the area of foreign policy. We have fought for quite a lot over the last two parliamentary terms. My impression was that we did not always exploit these opportunities in full.
To this end, however, we shall have to keep a closer eye on all aspects of the Union's external activities, which means that we, as foreign policy specialists, must occasionally descend from the captain's bridge that is the committee to the engine room that is the External Action Service to deal with its structures, the situations it faces on the ground, its programmes, its budgetary provisions and its regulations for personnel. Only then will we actually fulfil our control and supervisory function correctly.
(CS) The European External Action Service (EEAS) will be a visible and significant foreign policy instrument under the Treaty of Lisbon. We finally need a common foreign and security policy, not 27 different policies. I applaud the fact that Elmar Brok and Guy Verhofstadt began talks with the Council at an early stage and implemented more than 70 carefully drafted changes to the Commission proposal. These reflect our deeply held belief that the diplomatic service must represent the Union and assert common intergovernmental interests rather than partial national interests. It is therefore important for the programming and financing to be carried out by the Commission and the parliamentary Committee on Budgets.
All of the diplomats should also be paid from Union funds and in accordance with a single career ladder, including the third who will later be nominated by the Member States. They will certainly work together with national diplomatic institutions, but we expect them to give their loyalty to the common institution. I agree with the High Representative that the diplomats will be of the highest calibre. However, I would like to warn the Commission that we will jealously guard a balanced geographical representation of diplomats and employees at all levels. This is important, above all, because all Member States have accepted this service as their own service and have identified with its aims. I would like to call on the Commission to guard actively against this service ever deserving to be labelled as an institution which serves only the interests of a few large European Union countries.
(PL) Mrs Ashton, it is a great day, today, before tomorrow's vote on a very important document, which will create the basis for operation of the European External Action Service. We would like it to be a European diplomacy. It is the Treaty of Lisbon that has given us this opportunity.
However, I must say that this process, the process of creating the service, has given rise to certain fears. The first concerns the transfer of competences to you, Mrs Ashton, by prominent countries. It is important that the most prominent countries of the European Union should not keep foreign policy exclusively for themselves, as they are doing today, so that you will be able to carry out your work with a mandate from all of us. This will enable you to be effective.
The second matter is that of representativeness. This requirement, that the service be representative and that it be properly represented geographically, is extremely important, and I would very much like it to be guaranteed in your work as head of the service.
(NL) Mr President, first of all, I should like to express my thanks not just to my colleague, Mr Brok, but also to Mr Verhofstadt. Both of them have fought to give Europe a strong and clear voice on the world stage.
Mr President, I should like to inform my fellow Member of the Dutch Party for Freedom (PVV) that, within the European Convention, the Dutch Government also always spoke out in favour of a single diplomatic service.
Mr President, what have we achieved today? We have 75 amendments to the original proposal put forward by the Council. It is not an intergovernmental body, and yet it follows the Community method. Parliament has a comprehensive overview of the budget and missions. Parliament has a say in shaping policy strategies and consults ambassadors. EU officials make up at least 60% of the staff. National diplomats may remain in their posts. However, the real test is now approaching, Mr President, and that is where you must step in, Lady Ashton. You have to ensure that you use those people to ensure that Europe speaks to the world with a single voice.
(PL) Mr President, Mrs Ashton, the External Action Service is a positive move towards the consolidation of Europe. It is going to represent Europe, but I think it should also pursue objectives which are fundamental for the Union and all Member States, including, for example, European Union energy policy.
Therefore, it is important that the future staff of the service should be experts in very different areas of European activity, and not just diplomacy itself. So the service should include experts in the fields of economics, economic development and energy. The rules for recruitment of staff for the External Action Service should, therefore, be sufficiently flexible so that as well as meeting the geographical criteria, the service also employs world-class specialists from outside the field of public administration. This is something which has been suggested by non-governmental organisations, and I think it can help us achieve our objectives. Therefore, for example, representatives of the Directorate-General for Energy should be recruited to the service.
Mr President, the creation of the European External Action Service is a big step forward in the right direction. Moreover, it will be a major change of pattern. If, as a rule, bureaucracy slows down courageous initiatives, this time we expect to accelerate one, namely, foreign policy integration, within the EU.
My remarks address the apparent gap between our current efforts to provide the service with a solid legal and administrative base and the reality of manning it because, while we are fiercely debating important principles like geographic balance and corrective measures, job interviews are taking place in parallel. According to opinions explained by those interviewed from the new Member States, the process seems to entail little hope for them - which, if true, would be both sad and unfair. Therefore, I think that those in charge should be convinced that in the end, one way or another, the principles agreed upon in this House will have to be complied with - the sooner the better.
(SL) Yesterday in this House, we received a visit from a man who is neither a diplomat nor a foreign policy expert. I am referring to Mr John Ging, the Head of UNRWA in Gaza. He has told us more about the problems of Gaza and the Middle East than all the diplomats and special envoys headed up by Mr Blair - and we do not know what he is actually doing there in any case - and foreign ministers who do not wish to visit Gaza and who are unwilling to deal with serious problems.
My point is: I congratulate you on establishing the European External Action Service and I thank you for the efforts that you and Members of this Parliament have made in order to make this service as effective as possible. However, its value will depend upon the extent of its creativity and the amount of intellectual output it generates. I, too, would like to join those who have wished you success in recruiting and commanding a strong team of creative, independent and intelligent people.
(ES) Mr President, I think that all of us who believe in the European Union have reason to congratulate ourselves, particularly in these times of economic and sometimes political crisis. I believe that we have moved forward. We are taking a big step with the creation and launch of this European External Action Service.
I would like to congratulate not only the High Representative, but also those involved - such as, for example, within the European Parliament, our colleague Mr Brok - who have facilitated the achievement of the agreements that were necessary for this. I especially liked the phrase that you used, Baroness Ashton, about how it is the interests of the European Union that need to be defended above all.
I would also say to you - this is not advice, simply a comment - taking the position of my colleague, Mr Salafranca, that what is needed here is effectiveness. Moreover, I would add humility and effectiveness, following the example that the President of the Council, Mr Van Rompuy, is giving to us.
I am sure that you will succeed and, of course, as General Secretary of the Group of the European People's Party (Christian Democrats), I would like to give you my support, together with that of our entire group, in this enormous task that you are faced with.
Mr President, I would like to congratulate our colleagues, who have contributed much to defending Parliament's position in the negotiations with the Council and the Commission.
In setting up this highly important post-Lisbon institutional body, the result we have largely meets the interests of the European Parliament and of European integration more generally. It is very important that Parliament managed to maintain the Community method in the functioning of the EEAS, as well as the power of budgetary oversight. It is also very important that the motion for a resolution reiterates the principle of geographical balance with regard to the recruitment process within the EEAS. We should insist that this principle remains strong and is duly upheld in the later stages of the development of the service.
Finally, we expect a lot from the financial and staff regulations that are to be adopted to further enhance the structure of the EEAS and its Community nature.
(PT) Mr President, the European External Action Service should be a key instrument in making the European Union's external policy coherent, effective, legitimate and democratic. Yet if this is to be achieved, all of us - Parliament, the High Representative, the Commission and the Member States - need to do what we can and, at the moment, so much is lacking. This is all about giving practical expression to promoting the European Union's values and founding principles, which should guide its actions elsewhere in the world.
Peace and justice cannot be achieved without development, but there can be no development without human rights, democracy, rule of law or empowering women. Human safety and the responsibility to protect the public are central concepts in using tools for European external action and policy development for the Common Security and Defence Policy.
Given this, the European Union cannot continue to do without a seat on the UN Security Council. I hope, Mrs Ashton, that you will not waste time and that you will lead the European Union to engage in the urgent reform of the UN Security Council.
(PL) I am glad a certain consensus has been heard in this Chamber, because on the question of using the geographical criterion, we have heard from representatives both of the Group of the European People's Party (Christian Democrats) and the socialists, as well as representatives from my group, and I hope Mrs Ashton will acknowledge that this really is the voice of the whole European Parliament and accept this view as something obvious.
Secondly, the European External Action Service should not replace national diplomacy and I hope it does not have such ambitions. This means it should concentrate its attention mainly on something Mrs Hautala and Mr Grzyb spoke about - human rights issues. This is what we were founded for, these are European values, and I appeal to Mrs Ashton for the geographical criterion to be applied, and that a second very important matter should be the defence and propagation of human rights.
Mr President, the High Representative is supposed to receive a mandate from the Council which contains the representatives of Member States. However, we have heard today from the rapporteurs that 'the foreign policy must not be subject to renationalisation' and 'it will break the red lines laid down by Member States'. Lastly, 'foreign policy must be free from Member States' interference'.
The Council is supposed to provide the High Representative with a mandate but its members must not interfere. The discussions in AFCO have made it quite clear that the institution to which the European External Action Service will be closest will be the Commission, of which, of course, the High Representative is also Vice-President.
When the Constitutional Treaty was replaced by the Lisbon Treaty, the British Government took the initiative to disguise the EU Foreign Minister as the innocuous sounding High Representative. Why? Firstly, to avoid a referendum and, secondly, to deny the fact that a continent-wide superstate was being created.
(RO) We are entering a crucial phase in the creation of the European External Action Service. We want all the legislative elements required to launch the service to be adopted as soon as possible. This will enable the service to be up and running by the end of the year and to have in its structure all of the three sources stipulated in the treaty.
However, it is not clear, at the moment, how the geographic balance is going to be successfully guaranteed in terms of the European External Action Service's staff. The new Member States, especially those like Romania, which joined in the last phase of enlargement round 5, have a negligible presence in the organisations managing external relations at the moment.
I would like to find out how the High Representative is intending to rectify this situation. My own impression is that there is a lack of clear enough foresight about the actual disparities that exist in terms of geographic balance, including at management level.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, first of all, I should like to thank all honourable Members who have been able to offer general or sometimes qualified support. For those of you who feel unable to support the proposition, I hope, over time, to win you round and I hope that you will indeed end up being proud of what we have created together. By the way, I have never suggested I should have an aeroplane.
(Interruption from the floor)
Thank you very much. If you wish to offer me one, that is different! But I have never suggested it.
Can I answer a few specific points, many of which were mentioned several times by honourable Members. I will begin with something that Mrs Lunacek began with: the need to consider equal opportunities very carefully. It is not only a question of equal opportunities. It is also equality of access: ensuring the processes and procedures that we put in place make it possible to bring about the geographical and gender balance that honourable Members have discussed. Ensuring our processes and procedures are capable of that is one thing that I have had much experience of, so I will do that.
A number of honourable Members - Mr Kalfin and Ms Gräßle in particular - talked about resources. I completely understand and recognise that we have to use resources well. I am very well aware of the economic backdrop against which this Service is coming into being. However, even if the economic backdrop were different, I would want to see an efficient Service operating well and using resources extremely well.
Specifically on staff, because a number of people have asked and because I see all kinds of numbers being bandied around: we currently have about 800 diplomatic staff, a third of whom operate overseas. I will give you three comparisons: France has 6 300, the Netherlands 2 000, Spain 1 000. There are Member States who have many fewer staff; there are many Member States who have comparable numbers. However, I think that will give you a sense of where we currently are.
I am also mindful that I am asking staff to operate in a post-Lisbon Treaty era, where the jobs that the rotating Presidency used to do are no longer done by them. That means for some of our delegations - particularly New York and Geneva, where additional staff would have been put in to cover for each Presidency - that we are very short of people. My commitment to you is to have an efficient service that is capable of doing the job that we have all agreed needs to be done. I am very comfortable that we will have full transparency in doing that. I am very comfortable with the role that the European Parliament will be playing as regards the Committee on Budgets and budget discharge. That is my commitment and I will do that.
Mr Graf Lambsdorff, concerning the specific question that you asked me: I stand by the statement that I made today. I think you have before you the text negotiated with Parliament, which you find in the revised draft on the EEAS basic organisation. What I am doing is set out in that text. I think that clears that up.
Mr Tannock, you and a number of honourable Members, raised again national parliament involvement. This is something that I think is really interesting. The structures that I am planning to set up in the EEAS will cover relations with the European Parliament but also need to take on board relations with national parliaments. I should mention the famous day when I was travelling between Moscow, Kiev, Spain and Brussels - but was not unfortunately in Palma, Majorca at the same time. One of the reasons I was in Spain was to meet with the Chairs of all the Foreign Affairs Committees from each Member State. I will be doing the same thing again in the autumn, thanks to the Belgian Presidency, who are bringing them all together. I am very keen to work with national parliaments. We just need to make sure that we have a proper way of doing that.
I also recognise that there should be opportunities for different people to come into the service. I appointed Mr Vygaudas Ušackas as head of our delegation in Afghanistan; he was also a politician, a foreign minister and a diplomat. There are examples already. I can see where one is able to use the requirements of the treaty but recognise the additional skills that we can bring in, within what the treaty allows us to do.
Ms Hautala, thank you for your support. I will work very closely with the Subcommittee on Human Rights and, as you know, I am reviewing how best we can achieve our human rights objectives. Mr Saryusz-Wolski, Mr Vigenin, Mr Piotrowski, Mr Poręba and others all raised the very important issue of geographical balance. I do not know what else to say, other than you have my full commitment to it and within the review, you will be able to see if I have done it.
What is absolutely clear to me is that we are going to appoint on merit. I have asked people to send me the brightest and the best. Because I am beginning to hold the interviews, I can tell you that is actually happening. I can tell you that they are coming from different parts of the European Union. So you will, I hope, see very quickly that I will do as much as I can for geographical balance and gender balance in this first tranche of appointees, in the next tranche, which we will be moving forward with in September, and within the central structures. For gender balance, we need to do more to encourage people to apply for the positions, to get women to come forward. When they do, they are truly excellent but we need more of them. So, if you can do more to encourage people, particularly women, please do so. We will come back to geographical balance in the review. You will be able to judge it properly at that point, but my commitment is absolute on that.
As regards being able to increase the capacity of what we do on the ground, Mr Danjean, there are recent incidents which demonstrate that. You will know that I am about to go on a series of visits over the next few weeks, including back to the Middle East. We have been looking at whether the EU should do more to support the openings of the crossings in Gaza, and I will visit Gaza again. You also know, of course, that we have been engaged in Kyrgyzstan and there will be a debate on that later. There are many instances where it is very important to make sure that we are able to support the people and support the opportunities for my colleague Kristalina Georgieva to get aid in.
I think that I have answered all the big questions that came out of the debate. Can I end, as I began earlier, by saying thank you so much to all of those who have engaged in this debate: the rapporteurs in particular, you, Mr President, but also individual honourable Members who have taken time to talk with me. I am extremely grateful and I believe that what we are setting in train now is something that this House can be truly proud of.
(Applause)
Vice-President of the Commission. - Mr President, I appreciate what I feel is the very wide and strong support of Parliament for the establishment of the European External Action Service. I truly believe that tomorrow's vote will become a historic milestone for Europe because it will be the day when the EU steps firmly in the direction of a stronger EU presence on the global stage.
After that vote, we will need to focus as much as possible on the completion of the work which is still ahead of us - the codecision work on staff regulation, financial regulation and, of course, budget amendment, where the Commission wants to be as helpful as possible. We will be ready to explore all possible ways in which the Commission can provide services to the European External Action Service through service level agreements and look for potential efficiency gains through that method.
I am convinced that the EAS will bring us stronger synergies, more efficiency, clearer coherence in external relations and a better service for EU citizens who find themselves abroad and in need of assistance.
Mr President, I am first going to thank all the Members who have spoken in the debate for the support they have given to Mr Brok, Mr Gualtieri and I, and which has enabled us to achieve a result from these negotiations.
I simply wish to say that I do not understand how certain individuals can argue that nation states should have sole competence in foreign policy matters. Good grief! What century are they living in? As if terrorism stopped at the borders of Member States, of nations! The same goes for climate change: how can climate change issues be addressed if only nation states, and not Europe, can discuss them? And the same goes for migration and migratory flows.
I sometimes have the impression that quite a few Members who are somewhat sceptical about this service are still living in the 19th century, when nation states decided everything: the balance of power between nations in Europe. We are now living in a different world, Mr President, a multipolar world in which Europe must have its say or else these issues will not be discussed.
There is a second aspect which surprises me somewhat. I hear people say that this is going to cost the taxpayer money. Quite the contrary, Mr President; this External Action Service is going to save money, because it will provide several EU Member States with the opportunity to reduce their consular services in many countries across the globe. It is therefore a means of saving money.
Then, thirdly, I think that this is a new beginning. The External Action Service is the diplomatic service we need to implement EU external policy. I have always believed that we need to have a diplomatic service before we can have an EU external policy. With 27 different voices, we will get nowhere without this service.
We also know that the next stage will be to carry out more work on European defence. Indeed, something would be missing if we had a European diplomatic service but no European defence service. Therefore, Baroness Ashton, we already know what the next task is for the EU institutions. We must ensure that we have a real European defence service in the future.
Mr President, ladies and gentlemen, opinion polls show that on average, 70% of the population of Europe believe that we need more common foreign and security policies. There is no other area in which Europe is so united, but this is where we have been weakest to date. The people want it, but the elite in the capital cities do not.
I agree with Mr Verhofstadt that the issue now is not the removal of sovereignty, but that we are to pool sovereignty, claiming it back for our citizens, so that we can continue to exist in this world. This, and nothing else, is the point and the EEAS will make a significant contribution here.
Baroness Ashton, thank you for the statements you have made. I assume that these will also be communicated to Parliament, that they will be applied accordingly, and that the agreement to publish these in the Official Journal of the European Union will be honoured. No doubt we shall have to discuss these formalities in further detail, but now that you have made this contribution, we can start work on implementation.
I would emphasise once again that what we have outlined with regard to the fair distribution of positions - including in respect of the participation of Commission officials - also applies to the most senior positions, and that the positions of the Secretary General and Vice Secretary Generals should not be filled solely from the Council's side. I would like to put this on record. In addition, we have also expressed some of the principles contained in the legislative resolution before you, what we wish to develop further in the Statute and so on, and where we have some proposals that go further than the present agreement.
I would also like to advise Lady Ashton that the large package of papers on Mrs Gräßle's desk should not be seen as a threat, but rather as evidence of the growing interest of the Committee on Budgetary Control in her service, so that preparations can already be made.
I would like to thank Mr Verhofstadt and Mr Gualtieri for their good cooperation, also at a personal level. I would like to offer my thanks to my fellow Members, to you, Lady Ashton, and to Mr Christoffersen, as well as to our colleagues in the Commission staff and to Parliament's officials. Permit me also to make an exception on this occasion by thanking one particular official of this House, namely Mrs Palatová, who did a sterling job.
Lady Ashton, thank you very much again for your great work and cooperation with the European Parliament over the last month. It was very important for us. Colleagues negotiating with Vice-President Šefčovič, and all the rapporteurs, leaders of committees and negotiators - it was great work; thank you very much.
The debate is closed.
Written statements (Rule 149)
in writing. - I welcome the Brok report as amended. It was essential to resist the proposal to subsume development policy as part of our foreign policy. We need an autonomous development service answerable to an autonomous Commissioner for Development and Humanitarian Aid. Now, arising from this report, the Commissioner for Development is responsible for the whole cycle of programming, planning and implementation of the Development Cooperation Instrument (DCI) and the European Development Fund (EDF). We need to ensure the implementation is pursued in accordance with the spirit and letter of the agreement. There remain elements of the proposal that could give rise to different interpretations. However, the amendments introduced by the European Parliament reinforce the Commission's authority over the operational budget and, therefore, guarantee parliamentary oversight and a clear line of democratic accountability.
I would like to thank the rapporteurs for their continued, determined and intelligent work. The committee which I chair, given the evident and sensitive institutional implications resulting from the creation of the new Service, has followed the preparation of the text of the agreement extremely closely since the very beginning. The Committee on Constitutional Affairs not only participated in the work of the Committee on Foreign Affairs, under the very strict definition of cooperation laid down in Rule 50 of the Rules of Procedure, but it also selected both of the rapporteurs. I am certain that Parliament will approve the document by a large majority. There will be work to do in order to make the European External Action Service (EEAS) able to actually perform the role it has been given by the new treaty and by the enthusiasm of the rapporteurs. The Service is not only a way to increase the European Union's presence in various nations throughout the world; it also has a very important symbolic value, which is to express the unity of the 27 Member States. It is a natural consequence of the recognition of the EU's legal personality. It is an incredibly important step towards the goal to be reached. The more votes cast in its favour, the further that step will carry us. I hope it will be reinforced even further by the establishment of a European Diplomatic Academy, and I would like to nominate the prestigious European University Institute in Florence to develop it.
At this point, one of the most urgent tasks in the course of the implementation of the Treaty of Lisbon is setting up the new, single European External Action Service (EEAS). An efficient and strong European External Action Service needs to be designed with care and foresight, set up in a cost-effective manner, and operated in a predictable and transparent way. These criteria can only be met if the new organisation is set up through the effective teamwork of the European Commission, the Council, Parliament and the competent parliamentary committees, and if all significant details are coordinated efficiently. A major prerequisite for the creation and operation of the EEAS is the determination of the new organisation's budget, of its sources of funding, and of the conditions required to obtain the necessary funding. The efficient operation of the new organisation will be determined by its structural transparency and simplicity, clear operational rules and human resource management issues.
The EEAS will be staffed from three sources: EU institutions, Member States, and, if necessary, host state experts.
Full equality of staff from EU institutions and those employed by Member States must be guaranteed throughout their service period.
It is equally important that both selection principles and practices are based on transparent and uniform procedures and criteria for all three groups.
It is also important that the disciplinary procedure follows the practice of other European institutions. This will be guaranteed by the fact that the relevant issues will not be dealt with by a detached organisation.
With the building of the European External Action Service, it has become obvious that parliamentary monitoring will also extend to that. Parliament has had a major role to play throughout the process. The EU now has structures, but no viable foreign policy. The old saying holds true: the EU is a dwarf when it comes to foreign policy. It has no visible influence. Next we need results.
The EU's External Action budget is tiny compared to its other items of expenditure. The EU budget should not be increased as a result of more bureaucracy, and especially not in times of crisis, even if the small amounts set aside in certain parts of the External Action budget say a lot about how highly regarded the EU's common foreign policy is. Now we are pondering as to whether Baroness Ashton is capable of establishing a common foreign policy for the EU. This is not about her, however: it concerns the EU's big Member States. Hitherto, France, Germany and the United Kingdom have not spoken with one voice.